Citation Nr: 1535595	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for post-phlebitic syndrome, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part denied a rating in excess of 60 percent for post-phlebitic syndrome.

In October 2014, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 60 percent for post-phlebitic syndrome, left lower extremity.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  Shortly thereafter, the Court issued an order granting the Joint Motion and returned the case to the Board.  


FINDING OF FACT

During the appeal period, the Veteran's post-phlebitic syndrome has been manifested by no more than persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  There is no evidence of massive board-like edema.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for post-phlebitic syndrome left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7121 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and post-service private treatment records.  Additionally, the Veteran was provided proper VA examinations in April 2010, June 2012, and December 2012, to evaluate his post-phlebitic syndrome of the left lower extremity. 

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Analysis

I. Rating Schedule

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under Diagnostic Code 7121, a 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).

At no point during the current appeal period has the Veteran's left lower extremity symptomatology met the criteria for the assignment of a rating in excess of 60 percent. 

Private medical records show that the Veteran has been treated continuously for post-phlebitic syndrome due to venous insufficiency.  He has had venous thrombosis and vein stripping, and suffers from constant edema, stasis pigmentation and eczema.  He has also been treated for persistent ulceration, which prevented him from working intermittently in 2007 and 2008.  Similarly, an April 2010 treatment note indicates that the Veteran had to recently stop working because of phlebitis and it was recommended he stay of his feet.  The records also show that he has been prescribed Coumadin for his condition. 

On VA examination in April 2010, the Veteran complained of leg pain occurring after prolonged standing and walking, leg edema occurring constantly and not completely relieved by foot elevation or compression hosiery, and intermittently occurring ulceration.  The Veteran also reported having vein stripping of the left lower extremity.  On physical examination, there was dark pigmentation of the skin, scarring of the left leg, due to vein stripping and ulcerations.  Also evident were varicose veins, 3+ edema, stasis pigmentation, and eczema.  The examiner noted that the Veteran had a history of deep vein thrombosis (DVT).  The examiner indicated that "[t]he effect of the condition on the claimant's usual occupation is limited ability to do prolonged standing as required at work in factory."

On VA examination in June 2012, the Veteran was noted to suffer from asymptomatic palpable varicose veins, asymptomatic visible varicose veins, persistent stasis pigmentation or eczema, intermittent ulceration, edema of extremity, all of which were bilateral.  Symptoms were noted to be relieved by elevation of extremity and compressed hosiery.  The examiner noted "[t]he impact of the vascular condition(s) on the claimant's ability to work is veteran had vein mapping in April 2012 which revealed multiple clots in right leg despite being on Coumadin.  He has been unable to return to work since that time and continues on short term disability which he plans to utilize the full 26 weeks."

On VA examination in December 2012, the Veteran was noted to have bilateral persistent stasis pigmentation or eczema, persistent edema that was not completely relieved by elevation of the extremity, and persistent subcutaneous induration.  There was no indication of massive board-like edema.  Functional impairment was noted as "sedentary activities impairment - significant restriction sitting for long periods.  Physical activities impairment - severe impairment walking, standing, climbing, kneeling."

The evidence of record shows findings of pain, persistent edema, stasis pigmentation and eczema, and subcutaneous induration in the left lower extremity, use of anticoagulation medication, such as Coumadin, and severe impairment with walking, standing, climbing and kneeling, without complete relief with elevation of the extremity.  However, massive board-like edema with constant pain at rest related to the Veteran's service-connected post-phlebitic syndrome of the left lower extremity has not been shown.

The Veteran's statements are competent evidence to report his left lower extremity symptoms because this requires only personal knowledge as it comes to him through his senses.  However, the more probative evidence of record does not indicate that the assignment of an increased evaluation is warranted.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating cardiovascular disorders. 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the current appeal period when the Veteran's service-connected left lower extremity disability varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 60 percent for post-phlebitic syndrome of the left lower extremity, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's post-phlebitic syndrome, left lower extremity, with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The evidence of record shows the Veteran post-phlebitic syndrome markedly interferes with employment (i.e. prior to his retirement the Veteran had to take multiple weeks off work annually to allow ulcers to heal and when working his ability to do both sedentary and physical activities was limited).  However, the marked interference is the result of symptoms with severity contemplated by the ratings schedule.  

Diagnostic Code 7121, pertaining to post-phlebitic syndrome, includes ratings based on edema, subcutaneous induration, stasis pigmentation, eczema, and ulceration, the very symptoms by which the Veteran's post-phlebitic syndrome is manifested.  Furthermore, the severity of these symptoms is contemplated by Diagnostic Code 7121, which assigns different ratings based on whether edema is intermittent, persistent, or massive broad-like; whether ulceration is intermittent or persistent; and whether there is constant pain at rest.  The evidence does not reflect, and the Veteran has not alleged, that his post-phlebitic syndrome is manifested by other symptoms.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  The fact that the Veteran's post-phlebitic syndrome results in marked interfere with employment does not change this fact.  The Board finds that the first prong of Thun has not been met.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased rating for post-phlebitic syndrome left lower extremity is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


